--------------------------------------------------------------------------------

AFFILIATE STOCK PURCHASE AGREEMENT

                         This Affiliate Stock Purchase Agreement (this
"Agreement"), is made as of June 11, 2013 by and between TEE KAI SHEN of
PENTHOUSE, MENARA ANTARA, NO. 11, JALAN BUKIT CEYLONG, KUALA LUMPUR 50200,
Malaysia, and TAM SIEW SUAN of 94, JALAN METRO PERDANA, BARAT 12, TAMAN USAHAWAN
KEPONG, Malaysia

(the “Sellers”)

each as to 600,000 shares, and the purchasers listed on Schedule “A” hereto,
each of which is referred to herein as a “Purchaser” and collectively as the
“Purchasers”.

RECITALS

                         WHEREAS, the Sellers collectively are the owners of
1,200,000 restricted shares of common stock, of Rolling Technologies Inc., a
Nevada corporation (the "Company") in the proportions set out above; and

                         WHEREAS, the Sellers propose to sell to each Purchaser
the number of restricted shares of common stock specified next to such
Purchaser’s name in Schedule “A” hereto (the “Purchased Shares”), on the terms
set forth herein.

In consideration of the premises, representations, warranties and covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.                       PURCHASE AND SALE

1.1                     The Sellers hereby agree to sell, assign, transfer and
deliver to each Purchaser, and each Purchaser hereby agrees to purchase from the
Sellers, the Purchased Shares at a purchase price per share of US $0.02 for an
aggregate purchase price of US $24,000 (the "Purchase Price") payable on the
Closing Date (as defined below).

2.                       REPRESENTATIONS AND WARRANTIES OF THE SELLER

2.1                     The Sellers jointly and severally warrant, covenant and
represent to each Purchaser with the intention of inducing each Purchaser to
enter into this Agreement that:

  (a)

immediately prior to and at the Closing, the Sellers shall be the legal and
beneficial owner of the Purchased Shares and on the Closing Date, the Sellers
shall transfer to each Purchaser the Purchased Shares free and clear of all
liens, restrictions, covenants or adverse claims of any kind or character;

        (b)

the Sellers have the legal power and authority to execute and deliver this
Agreement and all other documents required to be executed and delivered by the
Sellers hereunder and to consummate the transactions contemplated hereby; and


--------------------------------------------------------------------------------

- 2 -

  (c)

each Seller is, or has been during the past ninety (90) days, an officer,
director, 10% or greater shareholder or "affiliate" of the Company, as that term
is defined in Rule 144 promulgated under the United States Securities Act of
1933, as amended (the "Securities Act");

        (d)

to the best of the knowledge, information and belief of the Sellers there are no
circumstances that may result in any material adverse effect to the Company or
the value of the Purchased Shares that are now in existence or may hereafter
arise;

        (e)

no Seller is indebted to the Company and the Company is not indebted to any of
the Sellers;

        (f)

the authorized capital of the Company consists of 90,000,000 common shares, par
value $0.001 per share, and 10,000,000 Preferred Shares, of which a total of
2,150,000 common shares have been validly issued, are outstanding and are fully
paid and non-assessable;

        (g)

no person, firm or corporation has any right, agreement, warrant or option,
present or future, contingent or absolute, or any right capable of becoming a
right, agreement or option to require the Company to issue any shares in its
capital or to convert any securities of the Company or of any other company into
shares in the capital of the Company;

        (h)

the Company has no liability, due or accruing, contingent or absolute, and is
not directly or indirectly subject to any guarantee, indemnity or other
contingent or indirect obligation with respect to the obligation of any other
person or company not shown or reflected in the Company’s most recent audited
financial statements (the “Financial Statements”) filed on Edgar which will have
been paid in full either from the Purchase Price or prior to payment of the
Purchase Price; and the Sellers will pay any outstanding liability of the
Company with the Purchase Price;

        (i)

the Company has good and marketable title to all of its assets, and such assets
are free and clear of any financial encumbrances not disclosed in the Financial
Statements; and

        (j)

there are no claims threatened or against or affecting the Company nor are there
any actions, suits, judgments, proceedings or investigations pending or,
threatened against or affecting the Company, at law or in equity, before or by
any Court, administrative agency or other tribunal or any governmental authority
or any legal basis for same.


--------------------------------------------------------------------------------

- 3 -

3.                       REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

3.1                     Each Purchaser represents and warrants to the Seller
that each Purchaser:

  (a)

has the legal power and authority to execute and deliver this Agreement and to
consummate the transactions hereby contemplated;

        (b)

understands and agrees that offers and sales of any of the Purchased Shares
prior to the expiration of a period of one year after the date of completion of
the transfer of the Purchased Shares (the "Restricted Period") as contemplated
in this Agreement shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, or pursuant to the registration provisions
of the Securities Act or pursuant to an exemption therefrom, and that all offers
and sales after the Restricted Period shall be made only in compliance with the
registration provisions of the Securities Act or an exemption therefrom; and

        (c)

is acquiring the Purchased Shares as principal for its own account, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalisation thereof, in whole or in part, and no other person has a
direct or indirect beneficial interest in the Purchased Shares.

The foregoing representations and warranties are inserted for the exclusive
benefit of the Purchasers and may be waived in all or in part by the Purchasers
by notice in writing to the sellers.

4.                       INDEMNIFICATION

4.1                     The Sellers jointly and severally hereby agree to
indemnify and hold harmless the Purchasers and the Company against any losses,
claims, damages or liabilities to which the Sellers or the Company may become
subject insofar as such losses, claims, damages or liabilities arise out of or
are based upon taxes, real property leases or equipment leases payable by or for
which the Company has the primary liability; and in particular, any
misrepresentation of the Sellers as contained herein. Damages of the Purchasers
are not limited to the amount of the Sellers received hereunder but will include
each Purchaser’s or Company’s actual cost of any claim and full costs of
negotiations and for defence.

5.                       MISCELLANEOUS

5.1                     The parties hereto acknowledge that they have obtained
independent legal advice with respect to this Agreement and acknowledge that
they fully understand the provisions of this Agreement.

5.2                     Unless otherwise provided, all dollar amounts referred
to in this Agreement are in United States dollars.

5.3                     There are no representations, warranties, collateral
agreements, or conditions concerning the subject matter of this Agreement except
as herein specified.

--------------------------------------------------------------------------------

- 4 -

5.4                     This Agreement will be governed by and construed in
accordance with the laws of the Province of Nevada. The parties hereby
irrevocably attorn to the exclusive jurisdiction of the courts of Nevada with
respect to any legal proceedings arising from this Agreement.

5.5                     The representations and warranties of the parties
contained in this Agreement shall survive the closing of the purchase and sale
of the Purchased Shares and shall continue in full force and effect for a period
of three years.

5.6                     This Agreement may be executed in several counterparts,
each of which will be deemed to be an original and all of which will together
constitute one and the same instrument.

5.7                     Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement as of the date set forth on page one of this Agreement.

Each of the parties hereto has executed this Agreement to be effective as of the
day and year first above written.

/s/ Tee Kai Shen
TEE KAI SHEN

 

/s/ Tam Siew Suan
TAM SIEW SUAN

--------------------------------------------------------------------------------

SCHEDULE A

Name of Purchaser


Number of
Restricted
Common Shares of
the Purchaser Signature of Purchaser


Ian Lev 1,200,000 /s/ Ian Lev                                          


--------------------------------------------------------------------------------